DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 24 May 2021, which was responsive to the 6 May 2021 Office action. 
With the communication, Applicant amends claims 1, 2, 5-7 11, 12, 15 and 17. Applicant also adds new claim 21.
Claims 1-7, 11-17 and 21 are pending. Claims 1, 8 and 15 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues with respect to claim 21 that Raphaely’s procedure performs work but does not return anything. (Remarks, p. 7 par. 4). 
Examiner respectfully disagrees and points out that Raphaely explicitly refers to dependency information “returned” by the cited procedure. (See the Raphaely, p. 6 “Table DEPTREE_TEMPTAB…”).
Applicant’s remaining arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely et al., “Dependencies Among Schema Objects” (art of record – hereinafter Raphaely) in view of Wood et al. (US 2002/0087412) (art of record – hereinafter Wood) and “Interface Dependable” from the Oracle Fusion Middleware Java API Reference for Oracle Extension SDJ 12c (12.1.3) (art made of record – hereinafter Oracle).

NOTE: Various references cited herein are webpages and therefore have no page numbers. Page numbers cited herein refer to the copies of the documents in the file record. 

As to claim 1, Raphaely discloses a method comprising: 
generating a report of dependencies that is based on the metadata that describes the plurality of dependencies; (e.g., Raphaely, p. 6 “Table DEPTREE_TEMPTAB…” discloses a temporary table used to store dependency information [metadata] returned by the DEPTREE_FILL procedure; p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table)
identifying, based on the report of dependencies, a subset of the plurality of dependencies that a particular module of the one or more modules depends on (e.g., Raphaely, p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table [based on metadata, see above]; p. 7 middle of the page discloses The following two queries show the previously collected dependency information for the EMP table [see query and results, the information from the deptree view is queried and displayed, the information is or includes a subset]).
Raphaely does not explicitly disclose invoking, in each guest module of one or more guest modules that are defined in one or more guest programing languages that are implemented in a database management system (DBMS), logic to obtain metadata that describes a plurality of dependencies that the guest module depends on; a particular guest module or guest modules.
However, in an analogous art, Wood discloses:
each guest module of one or more guest modules that are defined in one or more guest programing languages that are implemented in a database management system (DBMS), (e.g., Wood, par. [0045] discloses a version of the Oracle DBMS includes Internet enhancements. A JVM (Java Interpreter) is built 
a particular guest module and guest modules (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the modules of Raphaely to include guest modules that are defined in one or more guest programming languages that are implemented in a DBMS, as taught by Wood, as Wood would provide the advantages of a means of permitting database objects to be written in the guest language and a means for Internet developers to write applications and database procedures in the same language. (See Wood, par. [0045]).
Further, in an analogous art, Oracle discloses:
invoking, in each module of one or more modules, logic to obtain metadata that describes a plurality of dependencies that the module depends on; (e.g., Oracle, p. 1 “Method Summary” discloses getDependencies() returns all other dependables this dependable depends on [this dependable being the module, the getDependencies() method being logic in the module, the returned data being the metadata]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood, which extracts metadata that describes a plurality of dependencies for one or more guest modules, by incorporating invoking logic in each of the one or more modules to obtain the metatada, as taught by Oracle, as Oracle would provide the advantage of a means or configuring a module to identify its own dependencies. (See Oracle, p. 1).

As to claim 4, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) Raphaely further discloses wherein said generating the report of dependencies or said identifying the subset of the plurality of dependencies that the particular guest module depends on comprises using a database view that is based on the metadata that describes the plurality of dependencies (e.g., Raphaely, p. 6 “Table DEPTREE_TEMPTAB…” discloses a temporary table used to store dependency information [metadata] returned by the DEPTREE_FILL procedure; p. 6 “View DEPTREE…” discloses a view that lists dependency information in the DEPTREE_TEMPTAB table).

As to claim 5, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses one or more guest modules (see rejection of claim 1 above) but Raphaely/Wood does not explicitly disclose wherein said obtain the metadata that describes the plurality of dependencies comprises at least one of: a) extracting, from the one or more guest modules, JAVASCRIPT object notation (JSON), b) converting JSON or XML data into tabular data, c) invoking a table function that aggregates JSON or XML data from separate documents, d) invoking the one or more guest programing languages, and/or e) invoking an introspection function in each of the one or more guest modules.  
However, in an analogous art, Oracle discloses 
wherein said obtain the metadata that describes the plurality of dependencies  comprises at least one of: 
a) extracting, from the one or more guest modules, JAVASCRIPT object notation (JSON), 
b) converting JSON or XML data into tabular data, 
c) invoking a table function that aggregates JSON or XML data from separate documents,
d) invoking the one or more guest programing languages, and/or 
e) invoking an introspection function in each of the one or more modules (e.g., Oracle, p. 1 “Method Summary” discloses getDependencies() returns all other dependables this dependable depends on [getDependencies being an introspection function because it permits software to examine its own properties]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood, which extracts metadata that describes a plurality of dependencies for one or more guest modules, by incorporating invoking logic in each of the one or more modules to obtain the metatada, as taught by Oracle, as Oracle would provide the advantage of a means or configuring a module to identify its own dependencies. (See Oracle, p. 1).

As to claim 11, it is a non-transitory medium claim having substantially the same limitations as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Raphaely, include:
one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors  cause (see rejection of claim 1 and note that executing the procedures and queries described by Raphaely would necessarily require a non-transitory media storing instructions executed by a processor).

As to claim 14, it is a non-transitory medium claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 15, it is a non-transitory medium claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons.

	As to claim 21, Raphaely/Wood/Oracle discloses the method of claim 1 (see rejection of claim 1 above) Raphaely further discloses 
	wherein said obtain the metadata that describes the plurality of dependencies comprises invoking a table function that aggregates and returns metadata from the one or more guest modules (e.g., Raphaely, p. 6 “Procedure DEPTREE_FILL…”: a procedure [function] that fills the table [i.e., with metadata] to indicate the objects that directly or indirectly depend on the specified object [module]; p. 6 “Table DEPTREE_TEMPTAB”: a temporary table used to store dependency information returned by the DEPTREE_FILL procedure).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of Oracle (“Interface Dependable”) in further view of Anonymous, “Module List View” (art made of record – hereinafter Dependency Walker).

As to claim 2, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) and but does not explicitly disclose wherein the report of dependencies comprises, for each dependency of the plurality of dependencies, at least one selected from the 
However, in an analogous art, Dependency Walker discloses:
 wherein the report of dependencies comprises, for each dependency of the plurality of dependencies, at least one selected from the group consisting of: 
a release date of the dependency, 
a name of at least one database schema in which the dependency is defined, 
an integrity value, (e.g., Dependency Walker, p. 1 lines 1-2: the module list view displayes a list of all unique modules that are dependencies for the root module you opened; p. 1 last line before table – p. 2 fifth row: the module list view contains several columns of information about each module. These columns include: Link Checksum [integrity value]).
a timestamp of when the implementation of the dependency was incorporated into the DBMS.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dependencies report of Raphaely, by incorporating a an integrity value, as taught by Dependency Walker, as Dependency Walker would provide the advantage of a means of determining whether or not a dependency has been modified. (See Dependency Walker, p. 2 columns 4 and 5).

As to claim 12, it is a non-transitory medium claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

Claims 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of Oracle (“Interface Dependable”) in further view of Feigen et al. (US 2011/0239192) (art of record – hereinafter Feigen).

As to claim 3, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein said report of dependencies comprises, for each dependency of the plurality of dependencies, a flag that indicates whether the dependency is for testing or for development tooling.  
However, in an analogous art, Feigen discloses:
wherein said report of dependencies comprises, for each dependency of the plurality of dependencies, a flag that indicates the dependency is for testing or for development tooling (e.g., Feigen, Fig.2 and associated text, par. [0034] discloses the dependencies file 200 can specify test dependencies [and see figure, test dependencies are specified by “testDependencies” (a flag that indicates the dependency is for testing)]. Test dependencies specify that if a module referenced by the test dependency were to be modified, then the build system would only need to re-test, rather than having to perform the full build cycle).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the metadata describing dependencies of Raphaely, by incorporating dependencies for testing, as taught by Raphaely, as Raphaely would provide the advantage of a mean of avoiding unnecessary re-builds of certain dependencies. (See Raphaely, par. [0034]).

As to claim 13, it is a non-transitory medium claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of Oracle (“Interface Dependable”) in further view of Lorentz, et al., “Create Function” (art made of record – hereinafter Lorentz.

As to claim 6, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses guest modules (see rejection of claim 1 above) does not explicitly disclose wherein said obtain the metadata that describes the plurality of dependencies comprises invoking the database call specification for each of the one or more guest modules. 
However, in an analogous art, Oracle discloses:
said obtain the metadata that describes the plurality of dependencies comprises invoking for each of the one or more modules  (e.g., Oracle, p. 1 “Method Summary” discloses getDependencies() returns [i.e. when invoked] all other dependables this dependable depends on [this dependable being a module, the returned data being the metadata]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood, which extracts metadata that describes a plurality of dependencies for one or more guest modules, by incorporating invoking logic in each of the one or more modules to obtain the metatada, as taught by Oracle, as Oracle 
Further, in an analogous art, Lorentz discloses: 
invoking a database call specification (e.g., Lorentz, p. 1 “A call specification” disclose a call specification declares a Java method or a third-generation language routine so that it can be called from SQL and PL/SQL).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood/Oracle, which discloses guest modules and extracts metadata that describes a plurality of dependencies for one or more modules by invoking a method or routine, by incorporating invoking a database call specification, as taught by Lorentz, as Lorentz would provide the advantages of a means of calling the method or routine from SQL or PL/SQL and a means of telling Oracle Database which method or function to invoke when the call is made. (See Lorentz, p. 1 “Purpose…”).

As to claim 16, it is a non-transitory medium claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaely (“Dependencies Among Schema Objects”) in view of Wood (US 2002/0087412) in view of .

As to claim 7, Raphaely/Wood/Oracle discloses the method of Claim 1 (see rejection of claim 1 above) and further discloses guest modules (see rejection of claim 1 above) but does not explicitly disclose the metadata that describes the plurality of dependencies comprises a nested data structure  at least one of the one or more guest modules contains the nested data structure.
However, in an analogous art, Steinhans discloses:
the metadata that describes the plurality of dependencies comprises a nested data structure  (e.g., Steinhans, Fig. 4 and associated text, par. [0035]: meta model 400 may include records. Records may include [i.e., have nested within them] data fields containing a name and description. The descriptions may specify dependencies between the system, application, module, functionality or employee; par. [0034]: systems consistent with the present invention may embed [nest] the metamodel records or associated information in the software as metadata)
at least one of the one or more modules contains the nested data structure (e.g., Steinhans, par. [0029]: exemplary metadata may include metadata in software modules. The metadata may be embedded [nested] in source code, executable code, compile code or any other code of the module).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of Raphaely/Wood/Oracle, which discloses guest modules and extracts metadata that describes a plurality of dependencies from the modules, by incorporating the metadata comprising a nested data structure contained in the modules, as taught 

As to claim 17, it is a non-transitory medium claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TODD AGUILERA/Primary Examiner, Art Unit 2196